Title: Position of Troops in Northampton County, [23 February 1756]
From: Franklin, Benjamin
To: 


[February 23, 1756]


Capt. Vanetten at Minisinks, a Lieut. and

30
Men


Capt. Craig at Fort Hamilton

41



Lieut. Wetterhold at Broadhead’s

26



Ensign Sterling at Wind Gap Teet’s House

11



Capt. Orndt at Fort Norris

50



Capt. Wayne at Fort Allen

50



A Sergeant at Uplingers and

5



An Ensign of Wetterhold’s at Drucker’s Mill and

15



A Lieut, in Allen Township and

15



Capt. Foulk at the new Fort, not named,between Fort Allen and Fort Lebanon
}
63



Capt. Trexler (has posted himself contraryto Orders within the Mountain)
  }
53



Capt. Martin (in the Settlement above Easton)

 30





389






Capt.
Trump’s Company
50
}
reduc’d



Aston’s
  50



Parson’s, Guard at Easton
  24


Col. Clapham will wait on your Honour immediately, and acquaint you with further Particulars of the State of the Forces in Northampton County.
To the Governor.
 Addressed: To / The Governor
